Order filed March 29, 2022.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-22-00127-CV



    IN RE KAREN L. COOLEY AND JOE ALFRED IZEN, JR., Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                        County Civil Court at Law No. 3
                            Harris County, Texas
                        Trial Court Cause No. 1102074

                                     ORDER

      On February 24, 2022, relators Karen L. Cooley and Joe Alfred Izen, Jr.
filed a petition for writ of mandamus in this Court. See Tex. Gov’t Code Ann.
§ 22.221; see also Tex. R. App. P. 52. In the petition, relators ask this Court to
compel the Honorable Lashawn A. Williams, presiding judge of County Civil
Court at Law No. 3 of Harris County, to vacate: (1) its March 16, 2021 order
granting Defendants’ motion to disqualify attorney Joe Alfred Izen, Jr.; and (2) its
December 21, 2021, order denying Plaintiff Izen’s motion to compel discovery.
Additionally, relators request that we admonish the trial court “to adhere to and
follow the provisions of the local rules of the Eleventh administrative Judicial
Region including those specified in Local Rules 14(a) and (b) governing attorney
vacation letters,” arguing that the trial court abused its discretion by conducting a
hearing in this matter on August 4, 2021 in the absence of Izen and in violation of
attorney-Izen’s vacation letter he had on file designating various weeks in August
2021 as vacation.

      Relators must file with the petition a sufficient record to establish the right to
relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding); see
also In re Le, 335 S.W.3d 808, 813 (Tex. App.—Houston [14th Dist.] 2011, orig.
proceeding) (stating that “[t]hose seeking the extraordinary remedy of mandamus
must follow the applicable procedural rules. Chief among these is the critical
obligation to provide the reviewing court with a complete and adequate record.”)
(footnote omitted)).

      Relators’ petition and appendix do not comply with the Texas Rules of
Appellate Procedure. In support of relators’ mandamus, relators provided the
Court with various documents; however, relators did not include a verification that
relators filed with their petition “a certified or sworn copy of every document that
is material to the relator’s claim for relief and that was filed in any underlying
proceeding.” Tex. R. App. P. 52.7(a)(1). Relators also did not verify that relators
filed with their petition “a properly authenticated transcript of any relevant
testimony from any underlying proceeding . . . or a statement that no testimony
was adduced in connection with the matter complained.”              Tex. R. App. P.
52.7(a)(2). By this order, the Court gives relator notice that the petition will be
                                           2
dismissed unless relators supplement and/or amend the petition to addresses the
record issues identified above on or before April 6, 2022.


                                       PER CURIAM

Panel consists of Chief Justice Christopher and Justices Bourliot and Spain.

(Christopher, C.J. dissenting. Notice is not required before denying an original
proceeding based on procedural deficiencies. See In re Kholaif, 624 S.W.3d 228,
233 (Tex. App.—Houston [14th Dist.] 2020, orig. proceeding) (C.J., Frost,
dissenting)). Additionally, I would deny relators’ petition because relators have
not demonstrated they are entitled to mandamus relief, which will not change by
instructing relators to fix procedural defects.)




                                         3